Citation Nr: 1019969	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-29 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder (neck condition).

2.  Entitlement to a rating higher than 10 percent for 
residuals of a low back strain.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to July 
1954 and from October 1954 to October 1956.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a decision since issued in July 2009, the Board determined 
there was new and material evidence and therefore granted the 
Veteran's petition to reopen her claim for service connection 
for a cervical spine disorder.  However, before 
readjudicating this claim on its underlying merits, the Board 
remanded this claim to the RO via the Appeals Management 
Center (AMC) for further development.  The Board also 
remanded the remaining two claims for a higher rating for the 
low back disability and a TDIU. 

Unfortunately, however, still further development of these 
claims is required.  So the Board is again remanding them to 
the RO via the AMC.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).




REMAND

The Veteran is requesting service connection for a cervical 
spine disorder on the premise that it is secondary to her 
already service-connected low back disability (lumbar 
strain).  So there needs to be competent and credible 
evidence indicating her cervical spine disorder is 
proximately due to, the result of, or aggravated by her low 
back disability.  38 C.F.R. § 3.310(a) and (b) (2009).  If 
there is, she will be compensated for the degree of 
additional disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

In the prior July 2009 remand, the Board requested a medical 
opinion regarding the etiology of the Veteran's cervical 
spine disorder (stenosis) - including especially concerning 
whether it was caused or aggravated by her service-connected 
low back strain.  She had this requested VA compensation 
examination in November 2009, after which the examiner 
concluded in a December 2009 supplemental statement that the 
cervical spine disorder was not caused by the service-
connected low back disability.  But, significantly, this 
examiner did not also comment on whether the low back 
disability has aggravated (meaning chronically worsened) the 
cervical spine disorder, which, as mentioned, is an 
alternative basis for granting secondary service connection.  
And a medical opinion concerning this is needed to assist in 
making this important determination.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 
(1999); and Velez v. West, 11 Vet. App. 148, 158 (1998) (all 
indicating that medical nexus evidence is needed to establish 
this cause-and-effect correlation).  So this additional 
opinion must be obtained before deciding this claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).



The Veteran also believes she is entitled to a higher rating 
for her low back disability, which, as mentioned, is 
currently classified as a low back strain.  Degenerative disc 
disease (DDD) also has been diagnosed, however, including at 
the conclusion of a January 2008 VA compensation examination 
and earlier confirmed by VA magnetic resonance imaging (MRI) 
in November 2005.  So when remanding this claim in July 2009, 
to reassess the severity of this disability, the Board 
requested a medical opinion regarding whether the DDD 
additionally diagnosed is part and parcel of the service-
connected lumbar strain.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (indicating that, when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires resolution of reasonable doubt on any 
issue in the Veteran's favor, dictates that such signs and 
symptoms be attributed to the service-connected condition.)

To address this issue, the Board needed to know whether the 
DDD is related to the service-connected lumbar strain.  But 
the November 2009 VA examiner inexplicably did not comment on 
this, even in the supplemental statement he submitted in 
December 2009.  A medical opinion concerning this is 
critically important since the Board must discern whether to 
rate the Veteran's low back disability additionally under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, for disc disease, 
i.e., intervertebral disc syndrome (IVDS) - that is, in 
addition to or in lieu of rating her disability as it is now 
evaluated under DC 5242 of the General Rating Formula for 
Diseases and Injuries of the Spine.  Therefore, 
further medical comment is needed to make this additional 
necessary determination.  38 C.F.R. §§ 3.327, 4.2.  See also 
Stegall v. West, 11 Vet. App. 268 (1998) (indicating a Remand 
by the Board confers on the claimant, as a matter of law, 
the right to compliance with the remand orders).  See also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (clarifying 
that only substantial, as opposed to exact, compliance is 
needed).



Additionally, the Board finds that these claims are 
inextricably intertwined with the claim for a TDIU.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991) 
(indicating issues are "inextricably intertwined" when they 
are so closely tied together that a final decision concerning 
one or more of the claims cannot be rendered until a decision 
on another.  These types of claims should be considered 
concurrently to avoid piecemeal adjudication of claims with 
common parameters).  See also Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996)..  So the Board must temporarily defer 
consideration of the TDIU claim pending the completion of 
this additional development concerning these other claims.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  If he is still available, forward the 
claims file to the VA examiner that 
performed the November 2009 evaluation of 
the Veteran and ask that he submit an 
additional addendum statement (that is, 
even in addition to the supplemental 
comment he provided in December 2009) 
indicating the likelihood 
(very likely, as likely as not, or 
unlikely) that the Veteran's service-
connected low back disability has 
aggravated, meaning chronically worsened,) 
her cervical spine disorder.  [Note:  this 
VA examiner's previous comments concerning 
any potential relationship between these 
conditions only addressed whether the 
service-connected low back disability 
"caused" the cervical spine disorder, 
but not also whether there has been 
"aggravation," which is another ground 
for granting service connection on a 
secondary basis].

Other medical comment is also needed from 
this VA examiner concerning whether the 
low back DDD that has been diagnosed and 
confirmed by MRI is part and parcel of or 
otherwise proximately due to, the result 
of, or aggravated by the already 
service-connected low back disability 
(lumbar strain) so as to in turn warrant 
additionally service connecting the DDD 
and rating it under 38 C.F.R. § 4.71a, DC 
5243.

If there is no association between the DDD 
of the lumbar spine and the Veteran's 
military service or 
service-connected lumbar strain, the 
examiner must specifically so indicate.  
The examiner also is asked to try and 
differentiate the extent of functional and 
other impairment that is attributable to 
the lumbar DDD from that due to the 
service-connected low back strain.

Conversely, if the lumbar DDD (i.e., 
intervertebral disc syndrome (IVDS)) is 
determined to be part and parcel of the 
service-connected low back strain, or 
otherwise related to or associated with 
this service-connected disability, the 
examiner should also note the frequency 
and total duration of any incapacitating 
episodes of this disability (if any).  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
IDVS requiring bed rest prescribed by a 
physician and treatment by a physician.

Any special diagnostic testing and 
evaluation deemed necessary should be 
performed, including imaging of the 
Veteran's spine.  The examiner should 
describe all symptomatology due to the low 
back strain, including, as mentioned, 
indicating whether there is associated 
lumbar DDD and any resulting neurological 
pathology like radiation (e.g., 
radiculopathy/sciatic neuropathy) 
affecting the lower extremities.  If the 
lumbar DDD is determined to be part and 
parcel of the service-connected low back 
strain, or otherwise related to or 
associated with this service-connected 
disability, then the examiner should 
describe the level of any such resulting 
radiculopathy or sciatic neuropathy 
affecting the lower extremities in terms 
of whether there is complete or incomplete 
paralysis of the sciatic nerve.

Medical comment is needed, as well, 
concerning the effect that service-
connected disability has on the Veteran's 
ability to obtain and maintain 
substantially gainful employment, both of 
a physically demanding capacity like her 
prior work as a part-time tennis 
instructor and in a more sedentary 
occupation.  Factors for consideration 
include her level of education, 
experience, and occupational background.  
In making this additional determination, 
it will be necessary to consider whether 
her service-connected disability only 
consist of her low back strain (as now) 
or, instead, based on the additional 
opinions obtained in response to the 
questions posed above, also includes a 
cervical spine disorder and/or the DDD 
affecting her low back.

If, for whatever reason, it is not 
possible or feasible to have this same VA 
examiner provide this further comment, 
then have someone else comment that is 
equally qualified to provide these 
necessary medical opinions.  If this 
latter situation arises, it may be 
necessary to have the Veteran reexamined, 
but this is left to the designee's 
discretion as to whether another 
examination is needed to make these 
remaining determinations.

Whoever is designated to provide this 
additional comment must discuss the 
rational if the opinions, whether 
favorable or unfavorable.

And to facilitate providing this 
additional comment, it is imperative the 
designated examiner review the claims file 
(or, in the case of the prior examiner, 
refamiliarize himself with the pertinent 
evidence in the claims file) for the 
relevant medical and other history.  
This review includes considering this 
remand and the Board's prior remand.

2.  Upon completion of this additional 
development, readjudicate the claims in 
light of this additional evidence.  If the 
claims are not granted to the Veteran's 
satisfaction, send her and her 
representative a Supplemental Statement of 
the Case (SSOC) and give them an 
opportunity to submit additional evidence 
and/or argument in response before 
returning the file to the Board for 
further appellate consideration of these 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



